Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1575
             Lower Tribunal Nos. F17-15005B, F17-15199B
                         ________________


                               Krystal Wall,
                                  Appellant,

                                       vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Krystal Wall, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.